Case 5:21-cv-01970-EEF-MLH Document1 Filed 07/09/21 Page 1 of 4 PagelD#: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF LOUISIANA

 

 

SHREVEPORT DIVISION
EMMA KOELEMAY § C.A. No.
Plaintiff, §
§
V. § JUDGE
§
THE KROGER CO. AND JANE DOE §
Defendants. § MAGISTRATE JUDGE
NOTICE OF REMOVAL

NOW INTO COURT, through undersigned counsel, comes Defendant THE KROGER
CO. (“Kroger”), who respectfully represents as follows:
THE STATE COURT ACTION
1.
On or about April 27, 2021, Plaintiff EMMA KOELEMAY (“Plaintiff”) filed suit against
Kroger and its unknown employee, JANE DOE, in the First Judicial District Court, Caddo Parish,
Louisiana, Suit No. 630,026-B. In her Petition, Plaintiff alleges she sustained significant injuries
after she was struck by falling boxes and was knocked to the floor.
2.
Pursuant to Louisiana Code of Civil Procedure article 893, Plaintiffs Petition did not allege
a specific amount of monetary damages. However, Plaintiff did contend that she would be seeking

the following, non-exclusive categories of damages:

a. Physical pain, suffering, and anguish (past, present, and future);
b. Mental anguish (past, present, and future):

c. Loss of enjoyment of life (past, present, and future);

d. Disfigurement and disability;

Page | of 4
Case 5:21-cv-01970-EEF-MLH Document1 Filed 07/09/21 Page 2 of 4 PagelD#: 2

é. Medical expenses (past, present, and future);

f. Other elements of damages developed during discovery and/or
demonstrated with particularity at the trial of this matter.

3.

On June 29, 2021, counsel for Kroger received Plaintiff's responses to its interrogatories
and requests for production, entitled Plaintiff's Answer to Defendant’s Interrogatories and
Requests for Production of Documents (“Discovery Responses”). In response to an interrogatory
asking that she “state the reasonable dollar value of [her] general and special damage claims
exclusive of interest and costs,” Plaintiff identified medical expenses that totaled $64,256.62 and
attached medical records showing that she had undergone cervical surgery. Plaintiff qualified her
estimate for special damages, stating that “treatment may be ongoing, Plaintiff has not reached
maximum medical improvement and, accordingly, is unable to determine the extent of damages
sustained.”

-.

These Discovery Responses were the first written indication that Plaintiff would continue
to seek treatment with her medical providers such that her medical expenses alone would more
likely than not exceed $75,000, and thereby satisfy the jurisdictional requirements of this court.

DIVERSITY JURISDICTION
ef

Kroger wishes to exercise its rights to remove this suit to federal court pursuant to 28
U.S.C. § 1441 because the amount in controversy likely exceeds $75,000 exclusive of interest and

costs and there is complete diversity between the named parties as contemplated by 28 U.S.C.

§1332(a).

Page 2 of 4
Case 5:21-cv-01970-EEF-MLH Document1 Filed 07/09/21 Page 3 of 4 PagelD#: 3

6.

Plaintiff is alleged to be a resident and domiciliary of Caddo Parish, State of Louisiana.

be

Kroger is a business corporation organized in Ohio pursuant to its laws and whose principal
place of business is in the State of Ohio.

8.

Pursuant to 28 U.S.C. § 1441(b), the citizenship of fictitious defendant JANE DOE must
be disregarded.

9.

There is complete diversity of citizenship between Plaintiff and Kroger such that the
removal of this suit is proper pursuant to the provisions of 28 U.S.C. § 1332 and 28 U.S.C. § 1441.
10.

Upon filing this Notice of Removal, counsel for Kroger will give written notice to
Plaintiff's counsel and provide a copy of the Notice of Removal to the Clerk of Court of the First
Judicial District Court, Caddo Parish, Louisiana.

WHEREFORE, Defendant THE KROGER CO. prays that this Notice of Removal be filed;
that the suit entitled “Emma Koelemay v. The Kroger Co. and Jane Doe,” Suit Number 630,026-
B, First Judicial District Court, Caddo Parish, Louisiana, be removed to the United States District
Court for the Western District of Louisiana; and that the First Judicial District Court, Caddo Parish,

Louisiana proceed no further herein, unless the case is subsequently remanded by this Court.

Page 3 of 4
Case 5:21-cv-01970-EEF-MLH Document1 Filed 07/09/21 Page 4 of 4 PagelD#: 4

Respectfully submitted,

THOMAS, SOILEAU, JACKSON & COLE, L.L.P.
/s/ Steven E. Soileau
Steven E. Soileau, La. Bar No. 17150
Gemma Zuniga, La. Bar No. 38604
401 Edwards Street, Suite 2015
Shreveport, LA 71101
Telephone: (318) 216-5058
Facsimile: (318) 216-5087
CERTIFICATE OF SERVICE
I hereby certify that the above and foregoing has been sent on this 9""_ day of July, 2021,
to Ms. Emma Koelemay, through counsel of record Kristen B. Bernard, via the Court’s electronic

filing system.

/s/ Steven E. Soileau
OF COUNSEL

Page 4 of 4
